*524
ON MOTION FOR REHEARING/CERTIFICATION

PER CURIAM.
We deny defendant’s motion for rehearing. We grant defendant’s motion to certify the following question of great public importance:
WHERE A TRIAL COURT FAILS TO FILE WRITTEN REASONS IN SUPPORT OF A GUIDELINES DEPARTURE SENTENCE BUT, THEREAFTER, IN RESPONSE TO A FLORIDA RULE OF CRIMINAL PROCEDURE 3.800(B) MOTION FILED BY DEFENDANT, DOES FILE WRITTEN REASONS JUSTIFYING THE DEPARTURE, IS DEFENDANT ENTITLED TO A REVERSAL AND A REMAND FOR A GUIDELINES SENTENCE, UNDER MADDOX v. STATE, 760 So.2d 89 (Fla.2000)?
Question certified.